DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.  The amendments to the claims have overcome the 112(b) rejections.  But after careful reconsideration of the prior art, a new 103 rejection is made under a combination of Selvitelli and Spenciner.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “movement means” in claim 26 is interpreted under 112 (f) as a pusher element slidably inserted in the needle cavity that pushes the spherical members and has a control portion proximal to the handle (see page 10, lines 26-30).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,390,332 (Selvitelli et al.) in view of US Patent Application Pub. No. 2015/0088198 (Spenciner e al.)
Selvitelli discloses a suturing device comprising the combination of a needle (60) defining a longitudinal cavity and a surgical thread (12) having a two suture anchor members (18 and 19) slidably attached thereto. Although only one anchor member (19) is shown housed within the cavity of the needle, it is understood that both anchors are contained within the cavity for deployment (column 8, lines 11-22).  An embodiment of a suture anchor system in Figure 2 comprises a surgical thread (26), a first anchor member (18) connected to the thread by a first junction element (22) and a second anchor member (19) connected to the thread by a second junction element (24).  The junction element (22 and 24) provide slidable connection of the anchor members (18 and 19) to the thread (26).  

    PNG
    media_image1.png
    329
    378
    media_image1.png
    Greyscale

Selvitelli fails to disclose that each of the anchor members comprises at least one pair of bodies.  Spenciner discloses another suture anchor system and teaches that a suture anchor may be comprised of three spherical bodies (24’) attached to one another.  The bodies are connected to a surgical thread (14) with at least one junction element (threads 22) passing through a loop (18) of the surgical thread (see [0023]).  

    PNG
    media_image2.png
    550
    624
    media_image2.png
    Greyscale

Spenciner teaches that this type of suture anchor may be substituted for traditional suture anchors (abstract).  Additionally, the anchor taught by Spenciner has a compact delivery configuration in which all the spherical bodies are aligned a central axis (see Figure 8A and [0006]) and a deployed configuration in which the spherical bodies expand outwardly to a coplanar arrangement parallel to the bone surface (see Figure 8C and [0007]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute each of the suture anchors of the Selvitelli assembly with a plurality of spherical bodies, as taught by Spenciner, as the modification merely involves a substitution of known types of suture anchors that achieves a predictable result of anchoring a suture to bone.   The anchors (18 and 19) of Selvitelli are attached to the surgical thread by junction loops (22 and 24).  Similarly, the spherical bodies taught by Spenciner are attached to a loop (18) of thread.  Therefore, it would have been further obvious to connect the spherical bodies of one suture anchor taught by Spenciner to the surgical thread of Selvitelli with a first junction element comprising a flexible loop of thread that allows for slidable connection of each anchor to the surgical thread.   The modification results in two anchor members, each having at least two spherical bodies, slidably attached to a suture, wherein the suture and anchors are arranged in succession within the needle cavity for deployment.  
For clarification, the Examiner regards the language of claim 15 directed towards the arrangement of the members within the needle cavity as functional language directed towards a particular configuration of the relatively moveable components during the delivery stage of use.  The prior art is not required to explicitly disclose the arrangement as claimed, but merely have the capability of being manipulated into the claimed position.    In this case, Selvitelli does not illustrate both anchors within the needle cavity, but does describe this configuration at (column 8, lines 11-22).  
Regarding claim 17: Spenciner teaches that the diameter of the spherical bodies approximates that of the inner bore of a delivery device (see Figures 6 and 8A-C).  
Regarding claims 18 and 19:  Spenciner teaches that the spherical bodies should be delivered in a configuration in which they are aligned in succession along a cavity of a needle and entirely contained within the needle (see Figures 6 and 8A-C). 
Regarding claim 21: Selvitelli discloses the junction elements (22 and 24) are flexible suture material.  
Regarding claim 23:  Selvitelli discloses a knot (24d) located on the thread for fastening on the first junction element (24).  Alternatively, another embodiment in Figure 5 comprises a knot (54d) on a thread (52) for fastening a junction element (54).  
Regarding claim 24: Selvitelli discloses the thread comprises a first suture portion extending from a first end (26b) to a position between the first and second member (between threads 22 and 24).  A second pulling portion (26c) develops between the second anchor member (18) and a second end portion (26a).  Both portions of the thread are capable of being varied in length due to the slip knot (26d) enabling tensioning of the suture and relative sliding of the anchors (18 and 19) along the suture.  
In regards to claim 25: the claim language is functional language directed to a particular configuration of the surgical thread at the time it is loaded within a suturing device.  The prior art is not required to explicitly disclose the claimed configuration, but merely have the capability of being manipulated to a linear state.  Further, the term “portion” is a broad term encompassing a variety of different segment lengths along a suture.  The suture of modified Selvitelli is flexible and capable of being arranged in a linear fashion within a linear delivery device.  Further, Selvitelli discloses various segments of the suture being knot-free (any portion extending in either direction away from the knot 26d).  Additionally, Selvitelli discloses a knot (24d) for fastening on the first junction element (24).  Alternatively, another embodiment in Figure 5 comprises a knot (54d) on a thread (52) for fastening a junction element (54).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure a knot-free portion of the thread to have a linear configuration and/or to configure a portion of the thread to have a single knot for connection to the first junction element, as the modification merely involves the arrangement of suture anchors and a suture within a common needle type delivery device. 
Regarding claims 26 and 27, Selvitelli discloses that the delivery member (60) comprises a trigger mechanism that selectively advances each anchor member (18 and 19) along the needle and through tissue (column 8, lines 11-23).  Although not explicitly illustrated, it is understood that the mechanism would be a plunger slidable within the cavity of the needle and actuated by the operator commonly known in the art.  This meets the interpretation of the term “movement means” as interpreted under 112(f) above.    
Regarding claim 28, Spenciner discloses the suture thread may have a gauge of 0 on the USP scale (see description of size #0 at [0026]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Selvitelli et al. in view of Spenciner e al., as applied to claim 15 above, and further in view of US Patent No. 7,651,509 (Bojarksi).
Selvitelli and Spenciner fail to disclose a groove in the spherical bodies for housing the thread.  Bojarksi discloses another suture anchor system and teaches the concept of a generally spherical body (250) located on a suture having a groove (256) for accommodating a suture (230) (Figure 13B).  Bojarski teaches the groove aids in allowing the suture to slide relative to the body (250) as desired.  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a groove on the spherical bodies of the modified Selvitelli suture anchors for accommodating a suture, as taught by Bojarski, as the modification merely involves a combination of known suture anchor structures according to known methods that obtains predictable results of enhancing the sliding of a member relative to a suture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771